         Case 1:19-cr-00738-PGG Document 83 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
             -against-
                                                          19 Cr. 738 (PGG)
 JOSHUA OLIVO and PIERRE GREENE,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Pierre Greene’s sentencing, currently scheduled for Wednesday,

October 6, 2021 at 10:00 a.m., will now take place on Wednesday, October 6, 2021 at 4:00

p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New

York.

              Defendant Joshua Olivo’s sentencing, currently scheduled for Wednesday,

October 6, 2021 at 12:00 p.m., is adjourned to Friday, October 8, 2021 at 4:00 p.m. in

Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 31, 2021
